EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims:
1. (Currently amended) A drill bit (11, 41) for the drilling, in particular the rotary percussive drilling, of a hole, in particular a tap hole of a melting furnace, the drill bit (11, 41) comprising a drill head (10, 42), which has at least one hard material insert (16, 43), and a base body (12) for connecting the drill bit to a driving element, the hard material insert (16, 43) being inserted into a seat (14, 44), which is formed in an axial end face (13) of the drill head (10, 42), in such a manner that at least a head cutting edge (18, 46, 47) of the hard material insert (16, 43) protrudes beyond the axial end face (13), characterized in that the seat (14, 44) has a flank portion (29, 54) and a mating flank portion (30, 51) located opposite the flank portion, between which the hard material insert (16, 43) is disposed, the flank portion (29, 54), which is disposed opposite a recess (33, 49) formed in the hard material insert (16, 43), being provided with a material projection (35, 36, 53) which is at least partially made of a welded material (37), is bonded to the establish a form-fitting connection with the hard material insert (16, 43);
 wherein the hard material insert (16) has at least one retaining extension (21) which is substantially parallel to an axis of rotation R of the drill head (10) and which engages into a bottom clearance (22) formed in a seat bottom (23) of the seat (14).

17. (Currently amended) A drill bit (11, 41) for the drilling, in particular the rotary percussive drilling, of a hole, in particular a tap hole of a melting furnace, the drill bit (11, 41) comprising a drill head (10, 42), which has at least one hard material insert (16, 43), and a base body (12) for connecting the drill bit to a driving element, the hard material insert (16, 43) being inserted into a seat (14, 44), which is formed in an axial end face (13) of the drill head (10, 42), in such a manner that at least a head cutting edge (18, 46, 47) of the hard material insert (16, 43) protrudes beyond the axial end face (13), characterized in that the seat (14, 44) has a flank portion (29, 54) and a mating flank portion (30, 51) located opposite the flank portion, between which the hard material insert (16, 43) is disposed, the flank portion (29, 54), which is disposed opposite a recess (33, 49) formed in the hard material insert (16, 43), being provided with a material projection (35, 36, 53) which is at least partially made of a welded material (37), is bonded to the drill head (10, 42) via the welded material (37) and protrudes into the recess (33, 49) so as to establish a form-fitting connection with the hard material insert (16, 43); 
wherein the seat (44) is cylindrical, in particular a drill hole, and the hard material insert (43) has a retaining extension (45) which is substantially complementary to the seat (44) and inserted into the seat (44); 

wherein the flat portion (50) is disposed in a plane that is disposed at a right angle to the head cutting edge (46, 47); and
 wherein opposite the flat portion (50) and above the retaining extension (45), the hard material insert (43) has a radial protrusion (52) which extends in the direction of the head cutting edge (46, 47) and protrudes beyond the mating flank portion (51).

18. (Currently Amended) A drill bit (11, 41) for the drilling, in particular the rotary percussive drilling, of a hole, in particular a tap hole of a melting furnace, the drill bit (11, 41) comprising a drill head (10, 42), which has at least one hard material insert (16, 43), and a base body (12) for connecting the drill bit to a driving element, the hard material insert (16, 43) being inserted into a seat (14, 44), which is formed in an axial end face (13) of the drill head (10, 42), in such a manner that at least a head cutting edge (18, 46, 47) of the hard material insert (16, 43) protrudes beyond the axial end face (13), characterized in that the seat (14, 44) has a flank portion (29, 54) and a mating flank portion (30, 51) located opposite the flank portion, between which the hard material insert (16, 43) is disposed, the flank portion (29, 54), which is disposed opposite a recess (33, 49) formed in the hard material insert (16, 43), being provided with a material projection (35, 36, 53) which is at least partially made of a welded material (37), is bonded to the drill head (10, 42) via the welded material (37) and protrudes into the recess (33, 49) so as to establish a form-fitting connection with the hard material insert (16, 43); 

wherein the radial protrusion (27) of the hard material insert (16) forms a circumferential cutting edge (19) which extends substantially parallel to the axis of rotation R of the drill head (10); and 
wherein starting from the head cutting edge (18), which protrudes beyond the axial end face (13) of the drill head (10), the circumferential cutting edge (19) extends beyond the seat bottom (23) of the seat (14) in such a manner that a cutting edge leg (24) of the circumferential cutting edge (19) is accommodated in a second bottom clearance (25) in the seat bottom (23) of the seat (14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/ROBERT E FULLER/Primary Examiner, Art Unit 3676